Citation Nr: 0705431	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected left 
hip fracture residuals.

2.  Entitlement to service connection for a left foot 
disorder, to include as secondary to service-connected left 
hip fracture residuals.

3.  Entitlement to an increased rating for left hip fracture 
residuals, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision issued by the 
Cleveland Regional Office (RO) "Tiger Team."  The claims 
are currently under the jurisdiction of the Department of 
Veterans Affairs (VA) RO in Atlanta, Georgia.  

In September 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO in 
Atlanta, Georgia; a transcript of that hearing is of record.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  


FINDINGS OF FACT

1.  It is not shown that the veteran currently has a left 
knee disorder.

2.  It is not shown that the veteran currently has a left 
foot disorder.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated 
during active duty service, nor has it been shown to be due 
to a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).

2.  A left foot disorder was not incurred or aggravated 
during active duty service, nor has it been shown to be due 
to a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.


In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a letter dated 
in May 2003, as well as part of an April 2004 statement of 
the case (SOC) fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  Also, a March 2006 letter provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  

The Board acknowledges that the notice required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notices instructed the appellant what he 
needed to show for entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

A review of the service medical records, to include at either 
the March 1980 enlistment examination or the April 1983 
separation examination, reveals no findings pertaining to 
either of the claimed left knee or left foot disorders.


The report of a May 1988 VA general medical and orthopedic 
examination is devoid of clinical findings reflective of any 
of the instantly claimed disorders.  Status post operative 
left femur fracture, however, was diagnosed.  

An August 1989 RO rating decision granted service connection 
for left femur fracture residuals.  

The report of a June 1997 VA orthopedic examination made no 
mention of any symptomatology associated with the veteran's 
left knee or left foot.  Similarly, the report of a December 
2002 VA fee-basis examination included no clinical findings 
related to the veteran's left knee or left foot.  

In March 2003, the veteran submitted a claim for service 
connection for disorders of the left knee and the left foot.  
He indicated that these claimed disorders were "secondary" 
to his service-connected left hip disorder.  

The veteran was afforded a VA fee-basis examination in June 
2003.  He gave a history of in-service injuries to, in 
pertinent part, his left knee and left foot.  Examination 
revealed normal clinical findings associated with either the 
veteran's left knee or left foot.  The examiner commented 
that no diagnoses were supplied for either of the two claimed 
disorders because "no pathology" was present to render a 
diagnosis.  Private X-ray reports dated in June 2003 show 
essentially normal findings relating to the veteran's left 
knee and left foot.  

At his September 2006 hearing conducted at the RO by the 
undersigned Veterans Law Judge, the veteran essentially 
asserted that he was not being treated for either his claimed 
left knee or left foot disorder.  See pages seven and nine of 
the hearing transcript (transcript). 


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  In addition, secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder, which is proximately due to, 
or the result of a service-connected disorder.  38 C.F.R. 
§ 3.310(b) (Oct. 2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Such claims may be described as secondary service 
connection by way of aggravation.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran provides two theories of entitlement to service 
connection for his two claimed disorders in this case.  He 
claims that he has left knee and left foot disorders, and 
that these disorders are "secondary" to his service-
connected left hip disorder.  See March 2003 VA Form 21-
4138.  He also claims that these claimed disorders are due to 
injuries sustained during his military service.  See report 
of June 2003 VA fee-basis examination.  

The record shows that the veteran has neither a left knee nor 
a left foot disorder.

The veteran was notified as part of a May 2003 letter that 
the evidence must show that he has "persistent or recurrent 
symptoms of disability."  He has not provided a showing of 
such.  While the record includes the appellant's obscurely-
related complaints of such disorders in the course of his 
September 2006 hearing, in the absence of proof of a present 
disability, there cannot be a valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The only evidence of record supporting a conclusion that the 
veteran's claimed disorders are related to either his 
service-connected left hip disorder or to, alternatively, his 
military service, are the veteran's own contentions. 
 However, there is no evidence of record showing that he has 
the specialized medical background necessary to render 
competent medical opinion as to the etiology of his claimed 
left lower extremity disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).  The 
Board here also parenthetically observes that no competent 
medical professional has supplied VA with an opinion which 
would go to support either of the veteran's causation 
arguments.  

As to the two above-adjudicated instant claims, the Board has 
considered the benefit-of-the-doubt doctrine, but finds that 
the record does not provide even an approximate balance of 
negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these two service connection claims.  


ORDER

Entitlement to service connection for a left knee disorder, 
to include as secondary to service-connected left hip 
fracture residuals, is denied.  

Entitlement to service connection for a left foot disorder, 
to include as secondary to service-connected left hip 
fracture residuals, is denied.  


REMAND

In September 2006, the veteran informed the undersigned that 
he had been afforded a medical examination in 2005 at the 
"East Point" VA medical center, located near Atlanta, 
Georgia.  See pages 10 and 11 or transcript.  Review of the 
claims file shows that the most recent medical record on file 
is the report of a June 2003 VA fee-basis medical 
examination.  Accordingly, further development is required. 
 Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also at his September 2006 hearing, the veteran essentially 
testified that his left hip disorder had worsened since his 
last examination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran-claimant 
alleges that his service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  Hence, the veteran should be 
scheduled for a new examination.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to obtain all medical records from 
the VA "East Point" medical facility, 
located near Atlanta, Georgia.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims. The claimant must then be 
given an opportunity to respond.

2.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination.  The claims 
folder is to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating hip 
disorders the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any left hip disability.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left hip disability. 
 If pain on motion is observed, the 
examiner must indicate the point at which 
pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician must indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner must comment on the presence 
of malunion of the femur, noting whether 
there is moderate or marked knee or hip 
disability.  The examiner should also 
indicate whether there is any nonunion 
present and, if so, whether there is any 
loose motion.  Whether or not the veteran 
requires the use of a knee brace should 
also be noted.

A complete rationale for any opinions 
expressed must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the increased rating 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed increased 
rating issue.  If the appeal is denied, 
the veteran and his representative should 
be provided a supplemental SOC (SSOC) (in 
accordance with 38 U.S.C.A. § 7105 (West 
2002)) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


